          Case 2:20-cv-00760-DWL Document 6 Filed 04/23/20 Page 1 of 1



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                              FOR THE DISTRICT OF ARIZONA
 8
 9   JeanMarie Magnotti,                             No. CV-20-00760-PHX-DWL
10                 Plaintiff,                        ORDER
11   v.
12   Commissioner       of      Social   Security
     Administration,
13
                   Defendant.
14
15           The Court has reviewed Plaintiff’s Application to Proceed in District Court
16   Without Prepaying Fees or Costs.

17           IT IS ORDERED GRANTING the application for leave to proceed in forma
18   pauperis (Doc. 2), without prepayment of costs or fees or the necessity of giving security

19   therefor. Plaintiff shall be responsible for service of the summons and complaint.

20           Dated this 23rd day of April, 2020.
21
22
23
24
25
26
27
28
